Citation Nr: 0912370	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  07-00 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel

INTRODUCTION

The appellant served on active duty from May 1966 to May 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Roanoke, Virginia.


FINDING OF FACT

The appellant's service-connected PTSD is manifested by 
cooperativeness; good hygiene and grooming; appropriate eye 
contact and behavior; an affect ranging from mildly 
restricted to within normal limits; ability to perform basic 
activities of living; a euthymic or mildly dysphoric mood; 
appropriate orientation; normal psychomotor activity; 
adequate concentration; clear and fluent speech; no 
impairment of communication; goal-directed and logical 
thought process; appropriate thought content; intellectual 
functioning within normal range; grossly intact immediate and 
remote memory; no indication of obsessive-compulsive 
behavior; no hallucinations; no delusions; panic attacks; 
good insight and judgment; past suicidal ideations with no 
plan, but none presently; no homicidal ideations; history of 
depression symptomatology and anxiety; fear and/or 
helplessness associated with inservice trauma; intrusive 
thoughts; nightmares; distress; physiological responses to 
reminders of combat experiences; avoidance behaviors; 
decreased interest in activities; sense of foreshortened 
future; impatience; sleep difficulties; difficulty trusting 
others; impaired impulse control; irritability and/or anger; 
angry outbursts; hypervigilance; and an excessive startle 
response.


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, but no 
more for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

The appellant's claim herein arises from his disagreement 
with the initial evaluation assigned to his PTSD following 
the grant of service connection.  Once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the appellant's 
service medical records, VA medical treatment records, and 
his identified private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Moreover, he was provided with 2 
VA examinations to ascertain the presence and severity of his 
PTSD.  Finally, there is no indication in the record that 
additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2008).  


In considering the severity of a disability, it is essential 
to trace the medical history of the appellant.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2008); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  

Where an appellant appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id. 

The current regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  
Id.

In the December 2005 rating decision, service connection for 
PTSD was granted and an initial evaluation of 10 percent was 
assigned, effective from August 19, 2005.  See 38 C.F.R. 
§ 3.400 (2008).  The appellant subsequently filed a timely 
appeal of this decision seeking a higher initial disability 
rating.  In an April 2008 rating decision, the evaluation for 
PTSD was increased to 30 percent; the effective date remained 
the same.  After being appealed to the Board, the issue was 
remanded for further development.  After said development, 
the assigned 30 percent was continued by the August 2008 
supplemental statement of the case.  The issue has been 
remitted to the Board for further appellate review.

Pursuant to Diagnostic Code 9411, PTSD is rated at 30 percent 
when it is productive of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal 
ideation; obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).

A 100 percent disability evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the 
various Global Assessment of Functioning (GAF) scores that 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See DSM-IV; 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a 
GAF score of 61-70 reflects some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in 
social, occupational, or school functioning, such as 
occasional truancy, or theft within the household, but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  A GAF score of 51-60 indicates 
moderate symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational or school functioning (e.g., having few friends 
or having conflicts with peers or co-workers).  A GAF score 
of 41-50 is assigned where there are serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  DSM-IV at 46-47.  A GAF of 31-40 is defined 
as exhibiting some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or any major impairment in several areas, such 
as work or school, family relations, judgment, thinking or 
mood (e.g., a depressed man that avoids friends, neglects 
family, and is unable to work; a child that frequently beats 
up younger children, is defiant at home, and is failing at 
school).  Id. 

In July 2005, the appellant was evaluated for the presence 
and severity of PTSD.  As reported by the appellant, he 
retired after working in the tire industry for 32 years.  
With respect to legal history, the appellant reported no 
juvenile offenses, but did report a minor charge of unknown 
nature involving his first spouse; an offense for which he 
was not incarcerated.  The appellant characterized his 
relationships with members of his family as "fair," and has 
been involved in 2 marriages and/or significant long-term 
relationships.  The appellant also reported that he had 
children of adult age.  With respect to a social support 
network, the appellant characterized the support he received 
from his spouse and a few friends as "good."  He reported 
receiving further support from his involvement in social 
organizations.

A mental status examination revealed cooperativeness; good 
hygiene and grooming; a euthymic mood and appropriate affect; 
normal psychomotor activity; clear and fluent speech; goal-
directed and logical thought process; appropriate thought 
content; intellectual functioning within normal range; 
grossly intact immediate and remote memory; no 
hallucinations; no delusions; good insight and judgment; past 
suicidal ideations with no plan, but none presently; no 
homicidal ideations; fear and/or helplessness associated with 
inservice trauma; intrusive thoughts; nightmares; distress; 
physiological responses to reminders of service; avoidance 
behaviors; decreased interest in activities; sense of 
foreshortened future; sleep difficulties; irritability and/or 
anger; hypervigilance; and an excessive startle response.

Further psychological testing administered on this date 
revealed moderate hopelessness; low-severe levels of anxiety, 
with the primary symptoms being physiological in nature; and 
mild depression, with themes of being self-critical, having 
low-energy, and mild anhedonia.

As a result of the above tests, the diagnosis was mild, 
chronic PTSD with a GAF score of 68.  The examiner noted that 
the appellant "presented with [Vietnam] combat-related PTSD.  
[The symptoms of his PTSD have] recently flared up due to 
attending a reunion with the guys with whom he served[,] as 
well as Iraq War news."

In October 2005, the appellant underwent a VA examination to 
determine the presence and severity of PTSD.  As reported by 
the appellant, he did not receive psychiatric treatment prior 
to July 2005 and has never taken psychiatric medications.  
The appellant denied post-service trauma.  

With respect to his employment history, the appellant stated 
that he worked for 32 years in the tire industry before 
retiring.  Since retirement, the appellant reported being 
been active as a volunteer for social and service 
organizations, specifically, working as a clown with a 
service organization.  The appellant also reported helping a 
friend fix up an old house.

With respect to marital and familial relationships, the 
appellant reported that his first marriage lasted from 1968-
1983; asserting that this union ended because he was often 
irritable, isolative, and avoidant of his spouse.  The 
appellant mentioned that he assaulted his first spouse on one 
occasion, but indicated no other significant assaultive 
behavior.  He further stated that he was fined for 
shoplifting for an incident in 1972 involving his first 
spouse, but had no other legal trouble.  At the time of this 
examination, the appellant reported being re-married since 
1987, but that he and his second spouse did not get along, 
that he was often irritable, and that they did not share a 
bed anymore.  The appellant stated that he did not have 
biological children of his own, but that he has adequate 
relationships with his two stepsons and "greatly enjoy[ed]" 
visits with his two granddaughters.

A mental status examination revealed good hygiene; ability to 
perform basic activities of living; appropriate orientation; 
euthymic mood; a mildly restricted affect; no impairment of 
thought processing or communication; no delusions or 
hallucinations; appropriate eye contact and behavior; a 
history of occasional suicidal ideations with no plan, but no 
suicidal thoughts presently; no history of homicidal 
ideations; no panic attacks; no significant symptoms of 
depression; adequate concentration; denied excessive anxiety; 
no indication of significant memory impairment or obsessive-
compulsive behavior; speech within normal limits; tearful 
when discussing upsetting events; anger and angry outbursts; 
irritability; impaired impulse control by report; nightmares; 
intrusive thoughts of service; avoidance behavior; sense of 
foreshortened future; hypervigilance and excessive startle 
response by report; impatience; and sleeping difficulties 
with little effect the next day.  Ultimately, the examiner 
stated,

The [appellant] appeared to have 
maintained adequate employment for 32 
years before taking a regular retirement 
a couple of years ago.  His marital life 
is impacted is impacted by his PTSD 
symptoms, particularly his irritability 
and emotional distancing/isolation.  His 
first marriage was affected by these as 
well.  He gets along generally with his 
family and has numerous siblings that 
meet at their mother's house once a 
month.  He enjoys the company of his 
grandchildren, has a number of 
friendships, is active in two 
service/social organizations, and helps 
out a friend fix up old home.

Based on these findings, the diagnosis was PTSD.  A GAF score 
was not assigned.  

In an April 2006 statement, the appellant claimed that, 
despite being able to retire after working for 32 years, he 
had a difficult time holding onto his job because he often 
missed work.  The appellant stated that he realized that he 
needed to "clear up [his] act," and that he needed to give 
up alcohol and drugs.  The appellant asserted that alcohol 
and drugs were factors contributing to his divorce with his 
first spouse.  After realizing that he needed treatment for 
his condition, the appellant went to the VA and completed two 
group sessions on how to deal with nightmares.  With that 
said, however, the appellant claimed he continued to have 
nightmares, bouts of depression, periods of losing track of 
time and days, issues with his memory.

In December 2007, the appellant underwent a second VA 
examination to determine the presence and severity of PTSD.  
As reported by the appellant, since the last VA examination, 
he had attended a number of psychotherapy group sessions, but 
was not taking psychiatric medication.  

The appellant reported that he worked in the tire industry 
for 32 years before taking regular retirement in 2002.  In 
September 2006, the appellant started working 38 hours per 
week delivering automobile parts in order to keep his mind 
occupied and to keep himself busy.  He reported that he 
showed up regularly and that his boss had not complained 
about his work performance.  The appellant stated that he got 
along with his boss, but was irritable toward co-workers for 
not doing their share of the work.

At the time of this examination, the appellant had been 
married to his second spouse for approximately 21 years.  As 
reported by the appellant, they did not have serious marital 
problems, but his spouse often complained that he was 
irritable and angry, which affected their relationship.  With 
respect to familial relationships, he reported having two 
stepsons and two granddaughters with whom he gets along with 
well.  He also reported having 11 siblings, most of whom he 
got along with adequately.  He also visited his father on a 
monthly basis.  With respect to social relationships, the 
appellant claimed that he did not have close personal 
friendships and intentionally remained somewhat distant from 
others.  Though he continued to participate in the social and 
service organizations, including performing as a clown, his 
participation was less than it used to be due to diminished 
interest.  The appellant reported spending his time watching 
television, sitting by himself, doing household tasks, or 
performing yard work.

A mental status examination revealed adequate hygiene; 
ability to perform basic functions of daily living; 
appropriately oriented; mildly dysphoric mood with underlying 
irritability; affect ranging from mildly restricted to within 
normal limits; no impairment of thought processing or 
communication; no delusions or hallucinations; appropriate 
eye contact and behavior; no suicidal or homicidal ideations; 
no memory impairment or obsessive-compulsive behavior; speech 
within normal limits; no panic attacks; denied problems 
associated with high anxiety; history of some depression 
symptomatology and anxiety; generally content, but not 
joyful; denied significantly low or sad moods; did not 
typically cry; did not feel miserable; some reduced interest 
in social activities; impulse control problems with regard to 
irritability and angry outbursts; nightmares; intrusive 
thoughts; avoidance behavior; a sense of a foreshortened 
future; excessive startle response and hypervigilance by 
report; difficulty trusting others; some difficulty 
concentrating by report; and difficulty sleeping.  The 
appellant further stated that he did not have problems with 
substance abuse.  Based on these findings, the diagnosis was 
PTSD, with a GAF score of 59.

At the July 2008 Board hearing, the appellant testified that 
he experienced difficulty sleeping; nightmares; 
hypervigilance; panic attacks; an excessive startle response; 
and being easily angered.  The appellant reported responding 
to external stimuli that triggered memories of his combat 
experiences.  With respect to occupational impairment, he 
testified that he had never lost a job or missed time from 
work due to his PTSD.  Furthermore, the appellant testified 
that he functioned adequately at his 35-hour-per-week job 
delivering parts; a position he had held for 20 months.  With 
regards to social functioning, he testified that he and his 
spouse were communicating better.  The appellant denied 
having close friends because he did not trust them, but 
testified that he trusted his spouse and his father.  The 
appellant also testified that, although he is a member of a 
fraternal and service organization, his participation had 
declined over the years due to decreased interest.  He also 
reported decreased interest in fishing and hunting, but did 
yard work, helped clean up his spouse's hair salon, and did 
other household chores.

From January to April 2008, the appellant underwent one-on-
one PTSD therapy.  When he began the course, the appellant 
reported that his primary problems centered on nightmares, 
sleep difficulty, and intrusive thoughts.  He also reported 
bouts of depression and difficulty controlling his anger.  At 
the tenth session, a mental status examination revealed good 
grooming and hygiene; an apparent euthymic mood; an 
appropriate affect; psychomotor activity level within normal 
limits; clear and fluent speech; logical and goal-directed 
thought process; appropriate thought content; intellectual 
function within a normal range; grossly intact immediate and 
remote memory; no hallucinations or delusions; good insight 
and judgment; and he was deemed a good historian.  Also 
during this session, the appellant reported that he had not 
experienced nightmares since treatment started, and that his 
spouse "keeps on saying how much better I'm doing."

At the conclusion of the eleventh session, the therapist 
noted that,

[The appellant] completed all of his 
homework assignments and reported 
seeing positive results every week.  
[He] was able to make progress in or 
meet all treatment goals and stated 
that he was 'happy' with his treatment.  
[He also] stated that his overall 
quality of sleep has 'improved' since 
the beginning of treatment and that he 
has had 'no nightmares' since treatment 
started.

Furthermore, the appellant reported his social functioning 
had "improved" with his family and friends; that he was not 
as anxious when in public; that his re-experiencing and 
avoidance symptoms had decreased; and that he felt an overall 
decrease in his anxiety.  Over the course of these treatment 
sessions, the appellant's GAF score improved from 55 to 60.

Throughout the course of this appeal, the appellant has been 
assigned GAF scores ranging from 68 to 55, the most recent 
being 60, indicating moderate symptoms.  Although GAF scores 
are important in evaluating mental disorders, the Board must 
consider all the pertinent evidence of record and set forth a 
decision based on the totality of the evidence in accordance 
with all applicable legal criteria.  See Carpenter, 8 Vet. 
App. at 242.  Accordingly, an examiner's classification of 
the level of psychiatric impairment, by word or by a GAF 
score, is to be considered but is not determinative of the 
percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  Id.; see also 
38 C.F.R. § 4.126 (2008); VAOPGCPREC 10-95, 60 Fed. Reg. 
43186 (1995).

The appellant's manifestations of PTSD include fear and/or 
helplessness associated with inservice trauma; intrusive 
thoughts; nightmares; distress; physiological responses to 
reminders of combat experience; avoidance behaviors; 
decreased interest in activities; sense of foreshortened 
future; impatience; sleep difficulties; difficulty trusting 
others; impaired impulse control; irritability and/or anger; 
angry outbursts; hypervigilance; panic attacks; an excessive 
startle response; and difficulty in establishing and 
maintaining effective work and social relationships.  The 
Board finds, based on the evidence of the record, the 
disability picture of the appellant's service-connected PTSD 
more closely approximates the criteria contemplated for a 50 
percent initial evaluation under the provisions of Diagnostic 
Code 9411.  See 38 C.F.R. § 4.7 (2008) (noting that where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating).  

However, the evidence of record does not demonstrate 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, or effectively; 
spatial disorientation, neglect of personal appearance and 
hygiene; and the inability to establish and maintain 
effective relationships.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  As demonstrated by the evidence of record, the 
appellant's PTSD is manifested by cooperativeness; good 
hygiene and grooming; appropriate eye contact and behavior; 
an affect ranging from mildly restricted to within normal 
limits; ability to perform basic activities of living; a 
euthymic or mildly dysphoric mood; appropriate orientation; 
normal psychomotor activity; adequate concentration; clear 
and fluent speech; no impairment of communication; goal-
directed and logical thought process; appropriate thought 
content; intellectual functioning within normal range; 
grossly intact immediate and remote memory; no indication of 
obsessive-compulsive behavior; no hallucinations; no 
delusions; good insight and judgment; past suicidal ideations 
with no plan; no homicidal ideations; and a history of 
depression symptomatology and anxiety.  Accordingly, the 
Board finds that the objective medical evidence of record 
does not support an evaluation in excess of 50 percent at any 
time during the pendency of this appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2008).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual appellant's circumstance, but 
nevertheless would still be adequate to address the average 
impairment in earning capacity caused by disability.  
However, in exceptional cases where the rating is inadequate, 
it may be appropriate to assign an extraschedular rating.  
38 C.F.R. § 3.321(b) (2008).


The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating [S]chedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Therefore, initially, there 
must be a comparison between the level of severity and 
symptomatology of the appellant's service-connected 
disability with the established criteria found in the Rating 
Schedule for that disability.  Thun, 22 Vet. App. at 115.  If 
the criteria reasonably describe the appellant's disability 
level and symptomatology, then the appellant's disability 
picture is contemplated by the Rating Schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996) 
(when service-connected disability affects employment "in 
ways not contemplated by the rating schedule[,]" § 
3.321(b)(1) is applicable).  

The Board finds that the appellant's disability picture is 
not so unusual or exceptional in nature as to render the 50 
percent rating assigned herein for PTSD inadequate.  The 
appellant's PTSD is evaluated as a mental disability pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of 
which is found by the Board to specifically contemplate the 
level of occupational and social impairment caused by his 
disability.  Id.  As noted above, the appellant submitted 
evidence demonstrating that his most recent GAF assessment 
resulted in scores of 60, indicating moderate impairment in 
social, occupational, or school functioning.  However, 
"[a]lthough certain symptoms must be present in order to 
establish the diagnosis of PTSD ... it is not the symptoms, 
but their effects, that determine the level of impairment."  
See Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) 
(citing 61 Fed. Reg. 52,695, 52,697 (1996) and holding that § 
4.130 "'is a reasonable and permissible construction of 38 
U.S.C. § 1155'").

As demonstrated by the evidence of record, the appellant's 
PTSD is marked by cooperativeness; good hygiene and grooming; 
appropriate eye contact and behavior; an affect ranging from 
mildly restricted to within normal limits; ability to perform 
basic activities of living; a euthymic or mildly dysphoric 
mood; appropriate orientation; normal psychomotor activity; 
adequate concentration; clear and fluent speech; no 
impairment of communication; goal-directed and logical 
thought process; appropriate thought content; intellectual 
functioning within normal range; grossly intact immediate and 
remote memory; no indication of obsessive-compulsive 
behavior; no hallucinations; no delusions; panic attacks; 
good insight and judgment; past suicidal ideations with no 
plan; no homicidal ideations; history of depression 
symptomatology and anxiety; fear and/or helplessness 
associated with inservice trauma; intrusive thoughts; 
nightmares; distress; physiological responses to reminders of 
service; avoidance behaviors; decreased interest in 
activities; sense of foreshortened future; impatience; sleep 
difficulties; difficulty trusting others; impaired impulse 
control; irritability and/or anger; angry outbursts; 
hypervigilance; and an excessive startle response.  When 
comparing this disability picture with the symptoms 
contemplated by the Rating Schedule, the Board finds that the 
appellant's experiences are congruent with the disability 
picture represented by a 50 percent disability rating for 
PTSD.  The criteria for a 50 percent rating reasonably 
describe the appellant's disability level and symptomatology 
and, therefore, a schedular evaluation is adequate and no 
referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Thus, based on the evidence of record, the Board finds that 
the appellant's disability picture cannot be characterized as 
an exceptional case, so as to render the schedular 
evaluations inadequate.  The threshold determination for a 
referral for extraschedular consideration was not met and, 
consequently, the Board finds that the appellant is not 
entitled to referral for an extraschedular rating.  Thun, 22 
Vet. App. at 115.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against an evaluation in excess of the 50 
percent assigned herein, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation of 50 percent, but no more, for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


